Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3-6, 8-14, 16-19, and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for soliciting resources for a Fog Radio Access Network. A WTRU receives a Fog-Resource solicitation in a paging message for joining a Fog Radio Access Network platform, and then accepts or declines the Fog-Resource solicitation.
The prior art of record (in particular Hanes et al. (US 20190245806), Rasanen et al. (US 20190335414), Zakrzewski (US 20130343256), and Pelletier et al. (US 20120281566)) does not disclose or suggest, with respect to claim 1, the combination of receiving by a wireless transmit/receive unit (WTRU), from a Radio Access Network (RAN), in a paging message, a request for a fog resource for performing a task by the WTRU, the request comprising information indicating any of an amount of resources, a task type, and a target location; determining by the WTRU whether to provide the requested fog resource according to any of an availability of the amount of resources associated with the WTRU, a capability of the WTRU to execute the task type, and a location of the WTRU; and transmitting, by the WTRU, a random access channel (RACH) transmission indicating a response to the request according to said determining. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 04/08/2021. The same reasoning applies to independent claim 14 mutatis mutandis.  Accordingly, claims 1, 3-6, 8-14, 16-19, and 21-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byers et al. (US 10523592), “Orchestration system for migrating user data and services based on user information.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413